Citation Nr: 1123546	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  04-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle sprain and weakness, to include as secondary to service-connected status post bunionectomy of the right great toe.

2.  Entitlement to service connection for left ankle sprain and weakness, to include as secondary to service-connected status post bunionectomy of the left great toe.

3.  Entitlement to an initial, compensable rating for bunion of the right great toe, prior to December 30, 2004.

4.  Entitlement to a rating in excess of 10 percent for status post bunionectomy of the right great toe, from February 1, 2005.

5.  Entitlement to an initial, compensable rating for status post bunionectomy of the left great toe, prior to August 26, 2009.  

6.  Entitlement to a rating in excess of 10 percent for status post bunionectomy of the left great toe, from August 26, 2009.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the RO in Philadelphia, Pennsylvania, granted service connection and assigned an initial 20 percent rating for TMJ, granted service connection and assigned an initial 0 percent (noncompensable) rating, for status post bunionectomy of the left great toe, and bunion of the right great toe, as well as denied service connection for right and left ankle sprain and weakness.  In April 2004, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.

Subsequently, the claims file was transferred to the RO in Roanoke, Virginia.

In March 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of each claim (as reflected in a February 2008 Supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In January 2005, the Veteran testified during a Board hearing before a Veterans Law Judge in Washington, DC; a transcript of the hearing is of record.

In a January 2006 rating decision, the RO assigned a 100 percent temporary total evaluation effective December 30, 2004, based on a period of convalescence following right great toe bunionectomy surgery, and a 10 percent rating effective February 1, 2005.  The claim for an increased rating for bunion of the right great toe was recharacterized as status post bunionectomy of the right great toe from February 1, 2005.

In a May 2008 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the January 2005 hearing was no longer employed at the Board, and that she was entitled to another hearing, if she so desired.  An August 2008 Report of Contact document reflects that the Veteran's representative contacted the Veteran regarding the May 2008 letter to have another hearing.  However, the Veteran responded that she did not want another hearing.

In September 2008, the Board granted a 30 percent rating for TMJ disorder from June 7, 2004, and again remanded the remaining matters to the RO, via the AMC, for additional development. After accomplishing the requested action, the AMC assigned a 10 percent rating for status post bunionectomy of the left great toe, effective August 2006, 2009, while continuing a noncompensable rating for  status post bunionectomy of the left great toe prior to that date, and continuing the denials of a compensable rating for bunion of the right great toe, a rating in excess of 10 percent rating for status post bunionectomy of the right great toe from February 1, 2005, and for service connection for right and left ankle sprain and weakness (as reflected in a January 2011 rating decision and SSOC).

Because the claims on appeal involve requests for higher initial and subsequent ratings following awards of service connection, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). Moreover, while the RO and AMC have assigned a higher initial rating of 10 percent for the service-connected status post bunionectomy of the right and left great toe, effective February 1, 2005 and August 2006, 2009, respectively, as higher ratings are available prior to and from these dates, and the Veteran is presumed to be seeking the maximum available benefit, the claims for higher ratings remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Chronic right ankle sprains were shown in service, and an uncontradicted post-service medical opinion indicates that the Veteran's right ankle disability, currently diagnosed as equinus deformity and chronic ankle sprains, had its onset in service.

3.  Chronic left ankle sprains were shown in service, and an uncontradicted post-service medical opinion indicates that the Veteran's right ankle disability, currently diagnosed as equinus deformity and chronic ankle sprains, had its onset in service.

4.  From the September 6, 2003 effective date of the award of service connection through December 29, 2004, the Veteran's bunion of the right great toe was manifested by hallux valgus; operation with resection of the metatarsal head or severe hallux valgus equivalent to amputation of the right great toe was not shown.

5.  Since February 1, 2005, the Veteran's status post bunionectomy of the right great toe has been manifested hallux valgus, operated, with resection of the metatarsal head.

6.  For the period prior to and since August 26, 2009, the Veteran's status post bunionectomy of the left great toe has been manifested by hallux valgus, operated with resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for  right ankle disability, currently diagnosed as equinus deformity and chronic ankle sprains, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2010).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a left ankle disability, currently diagnosed as equinus deformity and chronic ankle sprains, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2010).

3.  The criteria for an initial, compensable rating for bunion of the right great toe, for the period from September 6, 2003, through December 30, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).

4. The criteria for a rating in excess of 10 percent for status post bunionectomy of the right great toe, from February 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, rating for status post bunionectomy of the left great toe, for the period from September 6, 2003 through August 25, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).

6.  The criteria for a rating in excess of 10 percent for status post bunionectomy of the left great toe, from August 26, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

At the outset, the Board notes that, given the favorable disposition of the claims for service connection for right and left ankle disabilities, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal, as to these claims, have been accomplished.

With respect to the remaining claims for higher ratings, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                       § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2003 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in her possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  A December 2007 post-rating letter provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2004 SOC set forth the criteria for higher ratings for the disabilities consideration. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the January 2011 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on her behalf, as well as the transcript of her January 2005 Board hearing.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to the legal authority noted above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the grant for service connection on a direct basis as noted below, any further discussion of the amendment is unnecessary.]

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that she is entitled to service connection for right and left ankle sprain and weakness, to include as secondary to service-connected status post bunionectomy of the right and left great toes, respectively.

The Veteran's service treatment records reflect that she complained of ankle pain and tenderness.  In July 2002, the Veteran reported that she inverted her left ankle and was experiencing ankle pain.  Ankle sprain (inversion) was indicated.  In January 2003, the Veteran complained of left ankle pain.  On examination, there was no swelling, but some tenderness at the left lateral malleolous area.  An assessment of tendinitis of the left ankle was noted.   Bilateral foot pain was noted in April 2003.  In May 2003, it was noted that the Veteran went through boot camp without bunion symptoms but did have ankle sprains.  Mild gastroc equinus of the left was assigned.  An assessment of bunions and ankle ligament laxity was noted.  These records reflect that the Veteran was administratively discharged for symptomatic hallux valgus with bunion formation.

Following service, on VA examination in October 2003, the Veteran's subjective complaints included numerous ankle sprains.  A physical examination revealed no tenderness to palpation, swelling or deformities.  Right and left dorsiflexion were each to 20 degrees, while plantar flexion was to 45 degrees on the right and 50 degrees on the left.  Subtalar motion was described as good.  There was no pain, weakness, fatigability, decreased endurance, or incoordination.  X-rays of the ankles were negative.  A diagnosis of bilateral ankle weakness, status post multiple sprains, was noted.  

A VA outpatient treatment report from April 2004 notes bilateral foot pain and difficulties with weight bearing.  Objectively, there was tenderness of the ankles bilaterally with range of motion.  Lateral ankle instability was also noted in August 2004.

During the Veteran's January 2005 Board hearing, she indicated that she suffered multiple ankle sprains during service.  

A March 2005 statement from a physician at the Bull Run Foot and Ankle Clinic indicated that he reviewed the Veteran's service medical records, and found that it is at least as likely as not that her service-related problems are connected to her current foot conditions.

On VA examination in January 2008, the Veteran reported that she suffered several ankle sprains in service and continued to suffer from them.  She complained of constant falling and spraining of both ankles.  An examination revealed that ankle motion was limited to 0 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no pain on dorsiflexion or plantar flexion.  There was pain on inversion of both ankles, worse on the right.  There was also pain on palpation of the lateral ankle ligaments bilaterally, but no pain at the lateral maleolus bilaterally.  A diagnosis of bilateral equinus deformity and chronic ankle sprains was assigned.  The examiner found that the Veteran's bilateral ankle sprain disability is most likely not related to her bunion deformity and found no relationship between ankle weakness and the bunion deformity of either extremity.  

On VA examination in August 2009, the Veteran indicated that her ankle condition began in service in 2002, when she experienced multiple ankle sprains.  She reported continued weakness in both ankles.  Current symptoms in included bilateral ankle weakness and lack of endurance, though she denied pain, swelling, heat, redness, stiffness, or fatigability.   She indicated that she was no longer able to run due to weakness in the ankles.  The examiner, however, found no clinical evidence to support a diagnosis of an ankle condition.  

On a December 2010 addendum opinion, another VA examiner found that it is at least as likely as not that the Veteran's ankle condition's onset was related to service, but found it less likely than not that the ankle condition was aggravated by service-connected status post bunionectomies.  In so finding, she noted that the clinical examination revealed limited dorsiflexion (ankle equinus), which was also found while the Veteran was on active duty in 2003.  She also pointed out that ankle joint dorsiflexion was noted to be 5 degrees during service and is the same now.  

Considering the pertinent evidence in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right and left ankle sprain and weakness, on a direct basis, is warranted.

In multiple statements, during her 2005 Board hearing, and on VA examination, the Veteran has asserted that she suffered from recurrent ankle sprains during service. The Board notes that the Veteran is competent to report a history of an in-service injury. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In addition, service treatment records reflect complaints of ankle pain, left ankle sprains, ankle gastroc equinus and ankle ligament laxity.  While there is no specific documentation of a right ankle sprain, given the numerous complaints of bilateral foot pain and the notation of ankle sprains in May 2003, it is plausible that the Veteran suffered from right ankle injury and sprain, as alleged.  Thus, her assertions appear to be credible and consistent with the circumstances of her service.

In addition, post-service medical evidence, particularly the January 2008 VA examination report, reflects a current diagnosis of bilateral equinus deformity and chronic ankle sprains.  The December 2010 VA examiner found that, given the notation of ankle complaints and diagnoses in service, it as least as likely as not that the Veteran's ankle condition's onset was related to service.

The December 2010 VA addendum opinion writing is the only medical opinion to address nexus question on a direct basis.  Although the opinion appears to be based, at least in part, on the Veteran's own reported history of in-service injury, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Significantly, this opinion of the December 2010 VA examiner as to medical nexus, at least on a direct basis, is not contradicted by any other medical evidence or opinion.

The Board acknowledges the findings of the January 2008 VA examiner that the Veteran's claimed ankle disabilities are likely not related to her bunion deformities.  However, this opinion only address the question of medical nexus on a secondary basis, and the examiner did not express an opinion as to the etiology of the Veteran's claimed ankle disabilities on a direct basis.  Thus, this opinion does not directly contradict the December 2010 opinion.  Indeed, the Board points out that the December 2010 VA examiner also found it less likely than not that the Veteran's ankle disabilities were medically related to her bilateral bunion deformities, while at the same time providing an opinion supportive of service connection for these ankle disabilities as directly related to service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for right and left ankle disabilities, currently diagnosed as equinus deformity and chronic ankle sprains, are met.

III.  Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial ratings since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

Here, as the RO has already assigned staged ratings for each foot disability, the Board will consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.

Historically, in a December 2003 rating decision, the RO granted service connection for bunion of the right great toe and status post bunionectomy of the left great toe.  A 0 percent (noncompensable) rating was assigned for each disability, effective September 6, 2003.  As noted above, in January 2006, the RO granted a temporary evaluation of 100 percent for the Veteran's right great toe bunionectomy surgery and period of convalescence from December 30, 2004, and a 10 percent rating was assigned from February 1, 2005.  In January 2011, the AMC assigned a 10 percent rating for status post bunionectomy of the left great toe from August 26, 2009.

The ratings for status post bunionectomies of the right and left big toes have been assigned under Diagnostic Code 5280 for unilateral hallux valgus.  Under this code, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe. A 10 percent evaluation is also assigned for post operative residuals of a hallux valgus where there is a resection of the metatarsal head.   

On VA examination in October 2003, the Veteran reported that she had a left big toe bunionectomy in 2000, with recurrent big toe pain.  She indicated that the pain increased if she tried to run, and that the pain had been ongoing for about the last 8 months.  She described the pain as radiating from the big toe to the medial aspect of the foot, but she did not claim any weakness, fatigability, decreased endurance, incoordination or flare-ups.  Objectively, the examiner observed a normal gait.  The examiner noted bilateral hallux valgus, more prominent on the right.  She had a small, nontender right big toe bunion, while the left big toe revealed no bunion.  There was a vertical surgical scar over the dorsal big toe metatarsal area.  The Veteran claimed tenderness to palpation over the medial aspect of the foot just proximal to the surgical scar.  There was no weakness, fatigability, decreased endurance or incoordination noted.  An x-ray revealed hallux valgus on the right and previous osteotomy on the left.  Diagnoses of bilateral big toe bunions, status post left bunionectomy, and recurrent big toe pain was noted.

A VA outpatient treatment report from April 2004 notes bilateral foot pain and difficulties with weight-bearing.  There was tenderness of the ball of the left foot and great toe.  X-rays revealed previous osteotomy on the left foot and mild hallux valgus deformity on the right side.  In August 2004, the Veteran reported that she had left foot pain starting in the first metatarsal and radiating to the forefoot and anterior ankle.  She indicated that she had tried braces, orthotics, and anti-inflammatory medication with no relief.  She also indicated that the same pain was present in the right foot, at about the same intensity.  Hallux valgus and pes cavus was noted.  

An October 2004 report from Dr. H. notes that the Veteran presented with a painful right bunion deformity of several years duration that had become increasingly worse over the last few months.  The examiner noted that past conservative therapy of trapping, padding, soaking, and wider shoes had been unsuccessful in alleviating the pain.  Orthopedically, there was a hallux valgus with bunion deformity.  There was pain to palpation of the medial eminence of the first metacarpophalangeal joint (MPJ).  There was no pain, limitation, or crepitation on range of motion of the first MPJ.  The examiner noted that the hallux was starting to underride the second toe.  An x-ray confirmed increased in intermetatarsal angle and proximal articular angle.  

A December 2004 report from the Prince William Hospital notes that the Veteran underwent right bunionectomy surgery in December 2004, as well as a cheilectomy and joint clean-up of the arthritis left first MPJ with extensor tendon lengthening.  A pre-and-post-op diagnosis of bunion deformity of the right foot and degenerative joint disease of the left first MPJ was noted.  

During the Veteran's January 2005 Board hearing, the Veteran reported that she had left bunionectomy surgery in 2000, before service, and that service aggravated this condition.  She also reported that service aggravated her right foot bunion, leading to bunionectomy surgery on the right in December 2004.  She reported that since both bunionectomies, she was limited in the types of footwear she could wear and in her ability to exercise.  She indicated that the pain was regular and medication did not alleviate her symptoms.  The Veteran also reported that while she was working, she did have to turn down job offers because of her inability to stand on her feet for long periods of time.

On VA examination in January 2008, the Veteran reported that she had a left foot bunionectomy prior to her induction in service, but she had no discomfort or restriction of motion prior to service.  She indicated that after basic training, she developed pain in both feet and developed a bunion deformity of her right foot.  She had surgical correction of the bunion deformity on the right foot and a revision of the left bunionectomy and December 2004.  

An examination of both feet was equal including range of motions and pain.  First metatarsal joint motion was normal bilaterally.  There was no sign of hallux valgus deformity.  There were well-healed scars with no pain on palpation of the first metatarsalphalangeal joint.  Midtarsal joint motion was normal and without pain.  A diagnosis of resolved bunionectomy surgery bilaterally, without complication, was noted.  The examiner indicated that the Veteran had no weakened movement or excess fatigability or incoordination related to her resolved bunion surgery.  

On VA examination in August 2009, the Veteran reported right and left foot weakness and lack of endurance.  On examination of the right and left feet, the examiner found no evidence of painful motion, swelling, tenderness, or instability, but there was abnormal weight bearing evidence by callosities of the feet and unusual shoe wear pattern.  On rectus position of the hallux of the right and left feet, no joint stiffness was noted.  There was no skin or vascular foot abnormality.  The examiner also noted no pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, atrophy, or other foot deformity.  The Veteran had a propulsive gait with no limp.  A diagnosis of corrected hallux valgus was assigned.  The examiner found that the bilateral foot disability presented no significant effects with respect to the Veteran's occupation in contract administration, but there would be some moderate effects on activities such as exercise and sports.  

In a December 2010 VA addendum opinion, the examiner noted that it is not possible to distinguish the symptoms and effects of the Veteran's service-connected status post left great toe bunionectomy disability from those contributable to any non-service connection foot condition.  The examiner noted that the findings of the most recent August 2009 VA examination were indicative of the Veteran's overall impairment of each foot.

On VA examination in January 2011, symptoms including pain, stiffness, and fatigability of the great toe joint of the right and left feet, and weakness and lack of endurance of the whole foot were endorsed.  The Veteran indicated that she experienced flare-ups approximately 1 to 3 times per month, particular with aerobic activities, extending walking, running, or wearing dress shoes.  Functionally, the Veteran reported that she was unable to stand for more than a few minutes or walk more than one quarter of a mile.  However, the Veteran did indicate that she was employed and did not lose any time from work during the past 12 months due to her bilateral foot disability.  

Like the August 2009 VA examiner, the January 2011 examiner found no evidence of painful motion or instability, but found evidence of tenderness an abnormal weight bearing.  The great toe was tender to touch, and there was unusual shoe wear pattern.  The examiner observed that the right and left great toes were cocked up.  Neither great toe totally touched the ground on standing.  On the left, hallux valgus angle was approximately to 20 degrees, non-weightbearing, and to approximately 15 to 17 degrees on the right.  The left first MPJ dorsiflexed to 32 degrees with stiffness, while the right first MPJ also dorsiflexed to 32 degrees.  Plantar flexion was to 30 degrees on the left and 32 degrees on the right.  There were surgical scars on both feet, sensitive to touch, and diffuse calluses of the first MPJ of the great toe.  There was no evidence of pes cavus, malunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the feet, or other foot deformities.  With respect to gait, the examiner reported that the Veteran avoided putting weight on her great toes, and instead put weight on the lateral aspect of her feet when she ambulated.

The examiner diagnosed residuals of bilateral bunionectomy, with dorsiflexed first ray (metatarsus primus elevates) bilaterally, and decreased range of motion of the great toes.  The examiner noted that this problem was considered severe, and that the bunionectomies involved resection of the metatarsal heads.  She noted that the Veteran's bilateral foot disability caused decreased mobility, lack of stamina, weakness, fatigue, pain and decreased strength.  


A. Bunion of the Right Great Toe and 
Status Post Bunionectomy of the Right Great Toe

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that the criteria for an initial, compensable rating for bunion of the right great toe prior to December 20, 2004, or a rating in excess of 10 percent for status post bunionectomy of the right great toe, are not met.  

Prior to December 20, 2004, the medical evidence of record reflects that the Veteran developed a bunion of the right great toe following service.  Right bunion and great toe pain were noted on VA examination in October 2003.  Mild hallux valgus deformity on the right side was confirmed on x-ray. The October 2004 private medical report notes painful right bunion deformity of several years duration that had become increasingly worse over the last few months.  On examination, there was a hallux valgus with bunion deformity.  There was pain to palpation of the medial eminence of the first MPJ, but no pain, limitation, or crepitation on range of motion of the first MPJ.

Given the foregoing, the Board finds that the record prior to December 20, 2004 does not support the assignment of an initial, compensable rating.  In so finding, the Board notes that a compensable 10 percent rating under Diagnostic Code 5280 is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe or for post operative residuals of a hallux valgus where there is a resection of the metatarsal head.  As the Veteran had not yet undergone surgical resection, a 10 percent rating is not warranted on the basis.  In addition, the medical evidence from this period did not suggest that the Veteran suffered from severe right foot hallux valgus equivalent to amputation of the great toe.  As the October 2004 private report reflects no limitation or pain on range of motion of the first MPJ, the Veteran had significant function of the right great toe. Thus, it cannot be said that her hallux valgus was equivalent to amputation of the right great toe.

For the period beginning February 2005, following the December 2004 right bunionectomy and period of convalescence, the record reflects that the Veteran's status post bunionectomy of the right great toe disability has been manifested primarily by severe hallux valgus and resection of the metatarsal head, as indicated by the January 2011 VA examiner.  This is consistent with the currently assigned 10 percent rating for this period.   

The maximum schedular rating under Diagnostic Code 5280 for the Veteran's hallux valgus is 10 percent; therefore, a higher schedular rating under this diagnostic code is not available from February 1, 2005. 

B.  Status Post Bunionectomy of the Left Great Toe 

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that initial 10 percent rating for status post bunionectomy of the left great toe from September 6, 2003 (the date of the award of service connection)  through August 26, 2009, is warranted.  However, the Board also finds that an initial rating in excess of 10 percent for the period prior to and from August 26, 2009, is not warranted.

The Board notes that the above-noted medical evidence, particularly the report of January 2011 VA examination, reflects that the Veteran's left bunionectomy surgery involved resection of the metatarsal head.  As this left bunionectomy surgery occurred prior to the Veteran's entrance into service, the Board thus concludes that the Veteran's service-connected status post bunionectomy of the left great toe meets the criteria for a 10 percent rating under Diagnostic Code 5280 the entire initial rating period on appeal, both prior to and from August 26, 2009.  Therefore, a 10 percent rating is warranted from the September 6, 2003 effective date of the award of service connection for this disability.

As the Board noted above, the maximum schedular rating for the Veteran's hallux valgus under Diagnostic Code 5280 is 10 percent; therefore, a higher schedular rating under this diagnostic code is not available either prior to or since August 26, 2009. 

C.  Both Feet

The Board has also considered the applicability of other diagnostic codes for rating each foot disability, but finds that no other diagnostic code provides a basis for higher rating.  In the absence of any evidence of, or disability comparable to, amputation of the great toe, weak foot, claw foot (pes cavus), metatarsalgia, hammer toes, or malunion or non-union of the tarsal or metatarsal bones, Diagnostic Codes 5171, 5277, 5278, 5279, 5281, 5282 and 5283 are not applicable.  See 38 C.F.R. § 4.71a.  While pes cavus was noted on one occasion in VA outpatient treatment records, this disability was specifically not found on numerous VA examinations; as the singular finding of pes cavus is outweighed by the preponderance of the medical evidence indicating that the Veteran does not have pes cavus, this finding does not support assigning a rating under Diagnostic Code 5278.  

Also, neither disability is shown to involve or to have involved any other factor(s) that warrant evaluation of either disability under any other provision(s) of VA's rating schedule. 

Finally, the Board notes the record does not reflect that, at any point pertinent to the September 6, 2003, award of service connection, either the Veteran's bunion of the right great toe, status post bunionectomy of the right great toe, or status post bunionectomy of the left great toe, has reflected a disability picture that is so exceptional or unusual so as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2004 SOC) .  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an initial 10 percent but no higher rating  for the Veteran's status post bunionectomy of the left great toe is warranted for the periods prior to and since August 26, 2009; that an initial compensable rating for bunion of the right treat toe prior to December 30, 2004 is not warranted; and that an initial rating in excess of 10 percent for status post bunionectomy of the right great toe or the left great toe is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right equinus deformity and chronic ankle sprains, to include as secondary to service-connected status post bunionectomy of the right great toe, is granted.

Service connection for left equinus deformity and chronic ankle sprains is granted.

An initial, compensable rating for bunion of the right great toe, prior to December 30, 2004, is denied.

An rating in excess of 10 percent for status post bunionectomy of the right great toe, from February 1, 2005, is denied.

An initial 10 percent rating for status post bunionectomy of the left great toe, from September 6, 2003 through August 25, 2009, is granted, subject to the legal authority governing the payment of compensation benefits.  

A rating in excess of 10 percent for status post bunionectomy of the left great toe, prior to and since August 26, 2009, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


